is%*L £>              Cour + OF APPcal5
 /^P3#f3 -FiF+h District of Tcx^S 4+ DaD^i
          ORiGINAL n/6.o5-n-oo^2-cie.
                   /si Q. 05- H- Q0 *?U>3 - CX RECEIVED IN_
    On Of Peal from he, Criminal Di^iMffcaT
                      D^lloii county, te.x«^      kov oe 2015
    Trial (SDuft dafe, no^. Fi3-5tfMZ-J\ fissswcr.
««., 1i (t3ards -*M Oral ar^urne.nf.I'r will htlp a\dmtL io
avtn the cafe in more dtfai) review. hx&\k\\ a\rrf\a\f for \Y)t yrounds of ftevi&A/
X. Point of trror,zn&ufficitni +haf d-efendani htitn Ho had.
    Possession or am Cin0*rPrinkS yikl Found on cu
  deadly Wtafofl.
zEXXn Ptonttfe/ror.TnSufficitnlr evidence +haf dtftnd*n\
 Allen ffo^ Firtf«rfr,7)ts ia/«? l/fteiaf ^e 1l%1 &*£&
LSrMt.

    Point of frror, ThtidtnVte oh-ite difendan* /HI*. U
yaS m\ d&trm\Md through a Phoh line-up from ^
 rKZT Point of error, denied efFccf'n/e. aSSiSYa.nCd amiS<5 h(X Yrlal Counsel.
"VTT . Poin-f of-error, Y\\i Yrial Couft treed in f^dirS
  Yb admonish appellant's PurSuanY Yo Yne.mandabfy
  r/*ui cements ofhctiCit %l*.\s T-OcaJ Code of
  e.r>fr\,fial P(ocedure. LFarena. v. UI; ferni*.3
  _             Le>nCi£>€, ItrSJumenf
 j£ rtBacdS Yo CaSe, Hd. F\3'3&D^-J and. f13-58042.-J
         flffh diShicY af TlxloS ballad




    31 now Com& before th^ tourV asking for
ac\M rt\\tf hc^d'mm^ thil reA/i£k).
    Alio Pr^i/j for JhU re,\/iejj^) ^ b-e^ 3x  JI alio a^K ?or a(\\A Cof\ts be Porfc^ed d^c \ov\Q
acceJ& of pnA-W c%^a\ \cdolt, \v> m^


                              OibfoHn TCPd/?)
AFFIRM; and Opinion Filed May 28, 2015.




                                            In The

                                   Court of gppeafe
                          jfiffy Btetrtct of Gfexaa at ©alias;
                                     No. 05-14-00962-CR
                                     No. 05-14-00963-CR


                                   ALLEN HO, Appellant

                                              V.


                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F13-58092-J, F13-58094-J

                              MEMORANDUM OPINION

                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore

       A jury convicted Allen Ho of two aggravated robbery with a deadly weapon offenses.

The trial court rendered judgment sentencing Ho to fifteen years' imprisonment in each case.

See TEX. Penal Code Ann. § 29.03(a)(2) (West 2011). On appeal, Ho's attorney filed a brief in

which she concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional
evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy ofthe brief to Ho. We advised Ho ofhis right to file a pro se response, but he did not file a
pro se response.     See Kelly v. State, 436 S.W.3d 313, 319-21 (Tex. Crim. App. 2014)

(identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005). We agree the appeals are frivolous and without merit. We find

nothing in the record that might arguably support the appeals.

       We affirm the trial court's judgments.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE

Do Not Publish
Tex. R. App. P. 47


140962F.U05
                                  Court of Appeals
                        Jftftl) JBtetrtct of tKexasi at ©alia*

                                       JUDGMENT



ALLEN HO, Appellant                              Appeal from the Criminal District Court
                                                 No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00962-CR       V.                      F13-58092-J).
                                                 Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                     Justices Myers and Evans participating.



      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered May 28, 2015.
                                  Court of Appeals
                        jftftib ©fsJtrtct of Wtxas at 3©alla*

                                       JUDGMENT



ALLEN HO, Appellant                                Appeal from the Criminal District Court
                                                   No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00963-CR       V.                        F13-58094-J).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.



      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered May 28, 2015.




                                             -4-
[jtOMMSyg'-                                                                                  AMARILLO TX791
                                                                                    26 OCT 2015 PM 2                  L
                                        ,r, ,r.:r5 ^^r^^Jfjirl
                           sy-3?1.'"'
5fU'.A>/i«>> Tx 7-^0"?2-                                                     ^         L.ta(x\y mai L
                                                               ;5'T|C>V,v-4*'4.!rri ?iB
                                                                            ,rt«rfiwAf:.--
                                Pif+K DiiK'tt oP T^XftJ «T D*iUi
                                 \0O Co^r^^tO Sk'V^^S^H XL
                                        D^Uo-J.'fcAAi '7 5 2 02.
                                        :'S»2l_tj£-fi+CS!=i3                         >MiilillMlliii'l""ii"l"lliil.iii'l'lii'li"»'iiiiil'illli'